ITEMID: 001-104858
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF KONSTAS v. GREECE [Extracts]
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-2;Violation of Art. 6-2;Violation of Art. 13;Remainder inadmissible;Non-pecuniary damage - award
JUDGES: Christos Rozakis;Flogaitis;George Nicolaou;Julia Laffranque;Khanlar Hajiyev;Mirjana Lazarova Trajkovska;Peer Lorenzen;Spyridon Flogaitis
TEXT: 6. The applicant was born in 1946 and lives in Athens.
7. From 1985 he was a professor of international relations at the Panteion University in Athens. From 1990 to 1995 he was President of the University. At the time of the 1996 general elections the applicant was appointed Press Minister ad interim. From 1997 to 1999 he was Minister Plenipotentiary to the Council of Europe.
8. In September 1998 an administrative investigation into the pre-1997 financial management of the Panteion University was ordered by the university authorities. The resulting report was submitted to the public prosecutor at the Athens Court of Appeal, who brought criminal proceedings against fifty-four members of the University’s teaching staff who had been President or Vice-President in the period 1992 to 1998, including Mr Konstas. The applicant was charged with being an accomplice to forgery, defrauding the State of more than fifty million drachmas (approximately 146,000 euros (EUR)), misrepresentation and misappropriation of public funds. By decision of the public prosecutor at the Athens Court of Appeal, he and eighteen other accused were immediately committed to stand trial (summons no. 2284/2005). The case attracted considerable media attention.
9. On 7 September 2005 the Indictment Division of the Athens Court of Appeal endorsed the public prosecutor’s decision and decided to drop the criminal charges against some of the accused. As to the applicant, it considered that he had “played a major role in the commission of the offences” (decision no. 1969/2005).
...
12. On 6 June 2007 the Athens Assize Court sentenced the applicant and nine others to 14 years’ imprisonment for misappropriation of public funds, fraud against the State and misrepresentation (judgment no. 2444/2007). Mr Konstas immediately appealed and the Athens Assize Court ordered a stay of execution of his sentence pending the judgment on appeal.
...
14. On 11 June 2007, during a plenary debate in the Greek Parliament, the Deputy Minister of Finance referred to the proceedings in question, stating that certain opposition MPs had been heard by the Athens Assize Court as witnesses for the defence. In particular, he said:
“Who are these incorruptible people? The denigrators, the renowned MPs of the Socialist Party (PASOK) and former PASOK Ministers who rushed to the defence of the Panteion bunch of crooks? Were they or were they not your personal and political friends? Didn’t you appoint them acting Ministers for the Press, Ministers Plenipotentiary to the Council of Europe, when the Panteion scandals were coming to light? They were your friends, dear colleagues, and you hastened to defend them before the Parliament. You even steal from each other. According to the newspaper ’To Vima’, your friends even stole money from Mr Simitis [a former Prime Minister]!”
15. On 2 July 2007, during a plenary debate in Parliament, the Prime Minister referred to the case saying that it was “an unprecedented scandal of deliberate and planned embezzlement of eight million euros for the benefit of those involved, to the detriment of Panteion University”.
16. On 12 February 2008, addressing the opposition in Parliament, the Minister of Justice said:
“Remember the Panteion scandal. The Greek courts boldly and resolutely convicted all those you were protecting all this time.”
17. According to the case file, the case is still pending before the Athens Court of Appeal. Judgment no. 2444/2007 of the Athens Assize Court was finalised on 4 November 2009. ...
18. The relevant Articles of the Civil Code read as follows:
“Any person whose personal rights are unlawfully infringed shall be entitled to bring proceedings to enforce cessation of the infringement and restraint of any future infringement. Where the personal rights infringed are those of a deceased person, the right to bring proceedings shall be vested in his spouse, descendants, ascendants, brothers, sisters and testamentary beneficiaries.
In addition, claims for damages in accordance with the provisions relating to unlawful acts shall not be excluded.”
“In the cases provided for in the two preceding Articles, the court may, in the judgment it gives on the application of the person whose right has been infringed, and regard being had to the nature of the infringement, also order the infringer to make reparation for the plaintiff’s non-pecuniary damage. Such reparation shall consist in the payment of a sum of money, publication of the court’
19. Sections 104 and 105 of the Introductory Law to the Civil Code read as follows:
“The State shall be liable, in accordance with the provisions of the Civil Code concerning legal persons, for acts or omissions of its organs regarding private-law relations or State assets.”
“The State shall be under a duty to make good any damage caused by the unlawful acts or omissions of its organs in the exercise of public authority, except where the unlawful act or omission is in breach of an existing provision but is intended to serve the public interest. The person responsible shall be jointly and severally liable, without prejudice to the special provisions on ministerial responsibility.”
20. The above section establishes the concept of a special prejudicial act in public law, creating State liability in tort. This liability results from unlawful acts or omissions. The acts concerned may be not only legal acts but also physical acts by the administrative authorities, including acts which are not in principle enforceable through the courts (Kyriakopoulos, Interpretation of the Civil Code, section 105 of the Introductory Law to the Civil Code, no. 23; Filios, Contract Law, Special Part, volume 6, Tort, 1977, para. 48 B 112; E. Spiliotopoulos, Administrative Law, 3rd edition, para. 217; Court of Cassation judgment no. 535/1971, Nomiko Vima, 19th year, p. 1414; Court of Cassation judgment no. 492/1967, Nomiko Vima, 16th year, p. 75). The admissibility of an action for damages is subject to one condition, namely, the unlawfulness of the act or omission.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-2
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-2
